3DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsiang et al (US Patent Application Publication 2019/0206714).
Regarding claim 1, Hsiang et al disclose a transfer device for transferring a plurality of micro LED dies, the transfer device comprising:
a carrier plate [see Fig. 13A];
a plurality of deformable components 5 disposed on the carrier plate; and
a plurality of transfer heads 111 respectively disposed on the plurality of deformable components [see Fig. 13B], wherein each of the transfer heads comprises a plurality of micro protrusions 51, 53 arranged in an array on a side away from the corresponding one deformable component [see Fig. 11].
Regarding claim 8, Hsiang et al disclose the transfer device of claim 1, furthermore wherein the plurality of micro protrusions comprise a plurality of pillars spaced apart from each other [see Fig. 11].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiang et al (US Patent Application Publication 2019/0206714) in view of Suehiro et al (US Patent Application Publication 2006/0012299).
Regarding claims 3 and 4, the prior art of Hsiang et al disclose the transfer device according to claim 1. Hsiang et al do not disclose the specifics of the deformable components, and thus do not disclose wherein each of the deformable components comprises either: a first material layer disposed on the carrier plate and having a first coefficient of thermal expansion and a second material layer disposed on the first material layer and having a second coefficient of thermal expansion, wherein the second coefficient of thermal expansion is larger than the first coefficient of thermal expansion, or comprises an alloy formed of at least two metals having different resistivities. One such as Suehiro et al disclose a micro LED structure, which could be used in conjunction with the transfer device of Hsiang et al, comprising a lead frame 303 formed of an alloy [see paragraph 0102], and a first material layer 305 disposed on the carrier plate and having a first coefficient of thermal expansion and a second material layer 306 disposed on the first material layer and having a second coefficient of thermal expansion, wherein the second coefficient of thermal expansion is larger than the first coefficient of thermal expansion [see paragraph 0278]. It would have been obvious to one of ordinary skill in the art to use the micro LED structure of Suehiro et al in the Hsiang et al, in the absence of detailed instructions by Hsiang et al, because the structure disclosed by Suehiro et al is known in the art for the purpose.

Allowable Subject Matter
Claims 2, 5-7, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding dependent claim 2, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, wherein each of the deformable components is adapted to be deformed due to an influence of light, heat or electricity. Rather, Hsiang et al disclose wherein any deformation is by pressure from the transfer heads.
Regarding dependent claim 5, and claim 6 which depends therefrom, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, wherein each of the deformable components comprises a titanium layer disposed on the carrier plate and a first nickel layer disposed on the titanium layer.
Regarding dependent claim 7, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, wherein the deformable components comprise macromolecules having azobenzene group in a molecular structure.
Regarding dependent claim 9, and claim 10 which depends therefrom, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, wherein the carrier plate comprises a plurality of carrying bumps, and the plurality of deformable components are respectively disposed on the plurality of carrying bumps.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603.  The examiner can normally be reached on M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /VICTOR A MANDALA/Primary Examiner, Art Unit 2899